Citation Nr: 1015641	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-12 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a heart disability, to include coronary artery 
disease.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to April 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the 
Huntington, West Virginia Department of Veterans' Affairs 
(VA) Regional Office (RO).

In the March 2005 rating decision on appeal, the RO denied 
reopening the Veteran's claims for service connection for a 
low back disability and a heart disability, to include 
coronary artery disease, as no new and material evidence had 
been received.  Regardless of the RO's decision, the Board 
must find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2000 RO decision denied service connection for 
a back condition and a heart condition, finding that the 
claims were not well grounded as there was no evidence 
relating these disabilities to the Veteran's active service.

2.  The evidence added to the record since the January 2000 
RO decision, with respect to the Veteran's claim for service 
connection for a low back disability, was not previously 
submitted to agency decision makers, is not cumulative or 
redundant and, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim for service 
connection for low back disability.

3.  The evidence added to the record since the January 2000 
RO decision, with respect to the claim for service connection 
for a heart disability, to include coronary artery disease, 
was previously submitted to agency decision makers, is 
cumulative and redundant and, by itself or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a heart disability, to 
include coronary artery disease.


CONCLUSIONS OF LAW

1.  The January 2000 RO decision that denied service 
connection for a back condition and a heart condition was not 
appealed and thus became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2009).

2.  New and material evidence having been received, the claim 
for service connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  New and material evidence has not been received to reopen 
a claim of service connection for a heart disability, to 
include coronary artery disease.  38 U.S.C.A. § 5108, 7105(d) 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims to 
reopen his claims for service connection in the March 2005 
rating decision, he was provided notice of the VCAA in May 
2004, July 2004 and November 2004.  The VCAA letters 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in January 2007, 
October 2007 and December 2007, pertaining to the downstream 
disability rating and effective date elements of his claims, 
with subsequent re-adjudication in October 2007 and December 
2007 Supplemental Statements of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

In addition, the November 2004 letter informed the Veteran:

You were previously denied service connection for a 
low back condition and status-post heart surgery.  
You were notified of the decision on February 2, 
2000.  The appeal period for that decision has 
expired and the decision is final.  In order for us 
to reconsider this issue, we need new and material 
evidence.

To qualify as new, the evidence must be in 
existence and be submitted to VA for the first 
time.  Although VA will make reasonable efforts to 
help you obtain currently existing evidence, we 
cannot provide a medical examination or obtain a 
medical opinion until your claim is successfully 
reopened.

In order to qualify as material, the additional 
existing evidence must pertain to the reason your 
claim was previously denied.

Your claim was previously denied because your 
conditions were not related to military service.  
Therefore the evidence you submit must relate to 
this fact.

New and material evidence must raise a reasonable 
possibility of substantiating your claim.  The 
evidence can not simply be repetitive or cumulative 
of the evidence we had when we previously denied 
your claim.

In the context of a claim to reopen, the VCAA also requires 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The veteran must also be notified of what 
constitutes both "new" and "material" evidence to reopen the 
previously denied claim. See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  As describe above, the Veteran was notified of the 
Kent requirements in November 2004 as it relates to his 
claims for service connection claim for a low back disability 
and a heart disability, to include coronary artery disease.

The Veteran's service treatment records are not available and 
a complete search for these records and of alternate sources 
at the National Personnel Records Center (NPRC) yielded 
negative results.  The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

When service records are missing, VA also has a duty to 
search alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  In June 1987, the 
Veteran was asked to provide additional evidence.  In 
September 1987, he was notified that the information provided 
was inadequate for the RO to make another request for his 
service medial records and to verify his service dates.  In 
December 1987, the Veteran was informed that the Service 
Department cannot verify his military service or identify his 
service medical records and he was again asked to provide 
more information.  An October 1988 search for the Veteran's 
service medical records and information from alternate 
records yielded negative results.  Finally, there is no 
allegation or indication that there were any service 
personnel records relating the Veteran's back or heart 
disabilities to his active service.  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes private 
medical records, VA outpatient treatment reports and 
statements from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

A January 2000 RO decision denied service connection for a 
back condition and a heart condition, finding that the claims 
were not well grounded as there was no evidence relating 
these disabilities to the Veteran's active service.  The 
Veteran did not appeal and the January 2000 RO decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2009).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Analysis

The evidence of record at the time of the January 2000 RO 
decision included the Veteran's statements and private 
medical records.  In an April 1987 NA Form 13055, the Veteran 
reported that he had been treated for his back in 1957 on the 
base at Fort Bragg, North Carolina.  In a June 1988 
statement, he reported that he was assigned to Company A, 1st 
division artillery, Fort Bragg, North Carolina from which he 
was discharged.  As noted above, a search for the Veteran's 
service medical records and information from alternate 
records was conducted with negative results.  Private medical 
records reflect that a  December 1981 x-ray revealed disc 
disease at L3-4 with some narrowing and spurring and old mild 
compression fracture of T-12 with associated disc disease.  
Private medical records from November 1991 to September 1999 
reflect that the Veteran was subsequently treated for and 
diagnosed with chest pains, coronary artery disease and 
angina pectoris for which he underwent an angioplasty in 
September 1999.  

The new evidence of record submitted after the January 2000 
RO decision includes the Veteran's statements, private 
medical records and VA medical records.  In his April 2004 
claim to reopen the claim for service connection for a low 
back disability, the Veteran reported that he fell down a set 
of steps in service and hurt his low back and has continued 
to have problems with his low back since that service-related 
injury.  Private and VA medical records reflect that the 
Veteran has been currently treated for an diagnosed with 
chest pain, angina, mild ischemia, coronary artery disease, 
hypertension, atherosclerotic coronary artery disease with 
history of myocardial infarction, bradycardia, mild diffused 
bulging discs at L3-L4 and L4-5, degenerative disc disease 
changes at L3-4, degenerative facet changes at L4-5 and L5-
S1, mild degenerative change and vascular calcification of 
the lumbar spine, chronic low back pain, typical spinal 
claudication, lumbosacral spinal stenosis, minor post 
traumatic changes of L3 and L4 with early degenerative 
changes of the lumbar spine and slight posterior narrowing of 
the disc space at the lumbosacral junction.  

In an October 2004 letter, the Veteran's private physician, 
Dr. J.M., reported that he had a longstanding history of 
lumbosacral disc disease, secondary to a service-related 
injury.  Dr. J.M. noted that the Veteran had stated that he 
fell of his bunk onto a locker and has had pain ever since 
that time.  Dr. J.M. found that, in his professional medical 
opinion, the Veteran continued to have lumbosacral pain 
secondary to the service-related injury.  

In a November 2005 letter, Dr. J.M. stated that the Veteran 
had lumbosacral disc disease from falling down steps that was 
service-related.  

Low Back Disability

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
Veteran's low back disability and relates to unestablished 
facts that are necessary to substantiate his claim for 
service connection for a low back disability.  The new and 
material evidence relevant to reopening the Veteran's claim 
for service connection includes a private physician's 
statement relating the Veteran's low back disability to 
service and the Veteran's statements of a continuity of 
symptoms since service.  The newly received evidence is not 
considered cumulative or redundant of the evidence of record 
at the time of the final January 2000 RO decision, and 
furnishes a reasonable possibility of substantiating the 
Veteran's claim for service connection for a low back 
disability.  Therefore, the Veteran's claim for service 
connection for a low back disability is reopened.  See 
38 C.F.R. § 3.156(a).

Heart Disability

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, does not relate to an unestablished fact regarding a 
heart disability being related to the Veteran's active 
service.  Although new, the evidence does not relate to 
unestablished facts necessary to substantiate the claim for a 
heart disability, to include coronary artery disease, in a 
way that would raise a reasonable possibility of 
substantiating the previously denied claim.  In this regard, 
the Board notes that the newly received evidence reflects a 
medical diagnosis of a current disability of a heart 
disability which had been previously established in the 
record.  Therefore, as the evidence is considered cumulative 
and redundant of the evidence of record at the time of the 
final January 2000 RO decision and does not furnish a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for a heart disability, to include 
coronary artery disease, this claim is not reopened.  See 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, service 
connection for a low back disability is reopened, and is 
granted to this extent only.

New and material evidence not having been received, service 
connection a heart disability, to include coronary artery 
disease, is not reopened.


REMAND

The determination that the claim for service connection for a 
low back disability is reopened does not end the inquiry.  
Rather, the claim now must be considered on the merits.  
However, the Board finds that there is a further VA duty to 
assist the Veteran in developing evidence pertinent to his 
claim for service connection for a low back disability.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

In statements presented throughout the duration of the 
appeal, the has maintained that his low back disability is 
related to his active service.  In an April 1987 NA Form 
13055 the Veteran reported that he had been treated for his 
back in 1957 on the base at Fort Bragg, North Carolina.  In a 
June 1988 statement, he reported that he was assigned to 
Company A, 1st division artillery, Fort Bragg, North Carolina 
from which he was discharged.  Finally, in his April 2004 
claim to reopen the claim for service connection for a low 
back disability, the Veteran reported that he fell down a set 
of steps in service and hurt his low back and has continued 
to have problems with his low back since that service-related 
injury.  

As noted above, a search for the Veteran's service medical 
records and for information from alternate records was 
conducted with negative results and there is no allegation or 
indication that there were any service personnel records 
relating the Veteran's back disability to his active service. 
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

Private medical records reflect that the Veteran was 
diagnosed by x-ray in December 1981 with disc disease at L3-4 
with some narrowing and spurring and old mild compression 
fracture of T-12 with associated disc disease.  Subsequent 
private and VA medical records, through July 2008, reflect 
that he was treated for and diagnosed with mild diffused 
bulging discs at L3-L4 and L4-5, degenerative disc disease 
changes at L3-4, degenerative facet changes at L4-5 and L5-
S1, mild degenerative change and vascular calcification of 
the lumbar spine, chronic low back pain, typical spinal 
claudication, lumbosacral spinal stenosis, minor post 
traumatic changes of L3 and L4 with early degenerative 
changes of the lumbar spine and slight posterior narrowing of 
the disc space at the lumbosacral junction.  

In an October 2004 letter, the Veteran's private physician, 
Dr. J.M., reported that he had a longstanding history of 
lumbosacral disc disease, secondary to a service-related 
injury.  Dr. J.M. noted that the Veteran stated he fell of 
his bunk onto a locker and has had pain ever since that time.  
Finally, Dr. J.M. found that in his professional medical 
opinion, the Veteran continued to have lumbosacral pain 
secondary to the service-related injury, however, no 
rationale was provided.

In a November 2005 letter, Dr. J.M. stated that the Veteran 
had lumbosacral disc disease from falling down steps which 
was service-related.  No rationale was provided with this 
opinion. 

In considering the lay evidence from the Veteran that he 
injured his back in service and was treated for such during 
active service, the Veteran's lay statements of having back 
pain since his injury in active service, statements by the 
Veteran's private physician, Dr. J.M., that the Veteran had a 
longstanding history of lumbosacral disc disease, secondary 
to a service-related injury and that the Veteran had 
lumbosacral disc disease from falling down steps that was 
service-related with no rationale provided and the medical 
evidence of a currently diagnosed low back disability, the 
Board finds that a VA examination is necessary to obtain an 
opinion as to whether the Veteran's current low back 
disability is related to or was caused by his military 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 
410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his current low back 
disability.  The claims folder and a copy 
of this remand are to be made available to 
and reviewed by the examiner in connection 
with the examination.  The examination 
report is to contain a notation that the 
examiner reviewed the claims file.  The 
examination is to include a review of the 
Veteran's history and current complaints, 
as well a comprehensive evaluation of the 
back and any tests deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Please specify the diagnosis (or 
diagnoses) for any current low back 
disability.

b.  With respect to the currently diagnosed 
low back disability, is it at least as 
likely as not (50 percent or greater 
probability):  (i) that such condition had 
its onset during the Veteran's period of 
active duty from February 1956 to April 
1958; or, (ii) that such disorder was 
caused by any incident or event that 
occurred during such period (i.e. the 
Veteran's injury from falling down at set 
of steps or falling off of his bunk onto a 
locker during active duty)?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs against 
a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


